Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 24, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00003-CV



                      IN RE FH PARTNERS, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-60397

                          MEMORANDUM OPINION

      On January 5, 2015, relator FH Partners, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Michael Landrum, presiding judge of the 113th District Court of Harris County, to
vacate certain portions of an order concerning the scope of issues to be retried after
a partial remand of the case to the trial court following appeal to this court.
      Relator has not satisfied its burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.




                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                         2